United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2346
                                    ___________

Clay Wallace,                            *
                                         *
               Appellant,                * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
John Cottle,                             *      [UNPUBLISHED]
                                         *
               Appellee.                 *
                                    ___________

                            Submitted: September 2, 2003
                                Filed: September 18, 2003
                                     ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Missouri inmate Clay Wallace appeals from the District Court’s preservice
dismissal of his 42 U.S.C. § 1983 (2000) complaint, without prejudice, as barred by
Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). We reverse and remand.

      In February 2003, Wallace filed a form complaint indicating his “place of
present confinement” as Central Missouri Correctional Center. He claimed that the
defendant, Lincoln County detective John Cottle, violated his civil rights in June
2001 by conspiring with Kerry Mills to fabricate charges against him. Wallace
alleged that Cottle led a raid at Mills’s residence which uncovered a
methamphetamine lab; that Mills was charged with manufacturing and possessing
methamphetamine; that Cottle later agreed not to prosecute Mills in exchange for his
sworn statement indicating the methamphetamine lab belonged to Wallace; that
Wallace was then arrested, charged with manufacture of methamphetamine and child
endangerment, and held without bail for eighty-four days; and that Mills admitted the
conspiracy under oath at the preliminary hearing. Wallace sought actual damages for
lost wages, attorney fees, and bail bond fee, plus punitive damages.

      Having carefully reviewed the record, see Cooper v. Schriro, 189 F.3d 781, 783
(8th Cir. 1999) (per curiam) (noting de novo review), we conclude that dismissal was
improper under Heck. Wallace contends on appeal that he was never convicted of the
charges described in his complaint. Because we do not read his complaint as in any
way inconsistent with this contention, we must conclude that Heck does not apply.
See Heck, 512 U.S. at 486–87 (holding that a prisoner may not bring § 1983 damages
claim if prevailing on merits “would necessarily imply the invalidity of [the
prisoner's] conviction or sentence”).

       Although we note Wallace sued Cottle only in his official capacity and did not
allege Cottle acted pursuant to a county custom or policy, we decline to affirm on this
basis alone. Had the District Court considered the capacity issue and conveyed its
intention to dismiss the complaint on that basis, Wallace could have sought leave to
amend his complaint to sue Cottle in his individual capacity. See Fed. R. Civ. P.
15(a); Good v. Dauphin County Soc. Servs. for Children & Youth, 891 F.2d 1087,
1096 (3d Cir. 1989).

      Accordingly, we reverse and remand for further proceedings.
                     ______________________________




                                         -2-